sOrder filed September 11, 2012




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00392-CV
                                    ____________

                           HELEN MAYFIELD, Appellant

                                            V.

  JOHN CUOCO, STEVE FULLJART, KBTX NEWS, A CORPORATION AND
        GRAY COMMUNICATIONS, A CORPORATION, JOINTLY AND
                        SEVERALLY, Appellee


                        On Appeal from the 80th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2011-26159


                                       ORDER

       Appellant’s brief was due July 9, 2012. No brief or motion for extension of time
has been filed.

       Unless appellant files her brief with the clerk of this court on or before September
24, 2012, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                          PER CURIAM
Order filed .